PER CURIAM.
Action to recover the reasonable value of work and labor performed by plaintiff for the defendant at the request of the latter, between September 14, 1888, and September 14, 1889, in cutting and fitting clothing in the tailoring establishment of the defendant, in the city of San Francisco. The plaintiff alleged in his complaint that his services thns rendered were reasonably worth the sum of $3,400, that he had been paid on account thereof only the sum of $2,260, and prayed judgment for the balance of $1,140. The defendant denied that the reasonable value of plaintiff’s services exceeded $2,260, which had been paid him. The cause was tried by a jury, whose verdict was in favor of plaintiff for $1,140, the sum demanded. The defendant made a motion for a new trial, which was denied, and his appeal is from the order denying his motion for a new trial.
The only point in dispute relates to the value of plaintiff’s services, as to which appellant contends that the verdict is excessive and not justified by the evidence. Upon this issue, however, there was a substantial conflict of evidence, and for this reason the verdict of the jury should not be disturbed. The order denying a new trial is affirmed.